NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CEPHALON, INC. AND CIMA LABS, INC.,
Plaintiffs-Appellants, -
V.
WATSON PHARMACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA, INC.,
Defendcmts-Appellees.
2011-1325
Appea1 from the United States District Court for the
District of De1aware in case no. 08~CV-0330, Judge Sue L.
R0binson.
ON MOTION
ORDER
Cephalon, Inc. and CIMA Labs, Inc., move for a 30-
day extension of time, until September 15, 20l1, to file its
opening brief due to settlement negotiations
Upon consideration thereof
IT ls ORDERED THAT:

CEPHALON V. WATSON PHARMA
TI'ie motion is granted
FoR THE
CoURT
 1 8  /s/ Jan Horbaly
Date J an Horb
C1erk
cc: Wi11iam F. Lee, Esq.
J ames K. Stronski, Esq.
321 was
aly
'\1¢:
§§-5
mo wl
iga
§"ug
EALS FOR
RCUlT
AUG 1B2U\1
.IAN|'l0RBALY
_cu_5m(
. .